DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/592,551, was filed on Oct. 3, 2019, and claims priority from Provisional Application 62/843,513, filed May 5, 2019.  
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 17, 2021 has been entered.
This Non-Final Office Action is in response to Applicant’s communication of Dec. 17, 2021.
Claims 1-16 and 18-20 are pending, of which claims 1, 6, and 15 are independent.
In the most recent amendment, independent claims 1, 6, and 15, and dependent claims 7-14 have been amended.  Claim 17 was previously cancelled.
All pending claims have been examined on the merits.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on Sept. 14, 2021 and March 1, 2022 have been considered. 

Claim Interpretation
The Examiner interprets the claimed “logic system” of independent claim 6 as comprising hardware, as recited in para. [0097] of the specification: “Logic subsystem 1002 includes one or more physical devices configured to execute instructions.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-16 and 18-20 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 1-5, 15, 16, and 18-20 are method claims.  Claims 6-14 are apparatus claims.  
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-16 and 18-20 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-16 and 18-20 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
For example, see the following step recited in independent claims 1:
“receiving a token-behavior selection corresponding to a token representing a real- world asset to be tracked on a blockchain ledger, the token-behavior selection identifying a client-defined combination of behaviors of the token;”
“receiving token-behavior code programmatically defining at least one component behavior of the client-defined combination of behaviors;”
“… constructing a template for registration of a token class on the blockchain ledger according to a provider-defined architecture of the blockchain ledger, wherein each new token instantiated from the token class exhibits the client-defined combination of behaviors as determined by the token-behavior selection,” and
“adding the token class to the blockchain ledger.”
Independent claims 6 and 15 recite similar features.
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the abstract idea is not integrated into a "practical application".
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

However, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the abstract idea, such that the claim is not more than a drafting effort designed to monopolize the abstract idea. 
More specifically, all additional elements in the claims (that are added to the abstract idea) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, see the following step recited in independent claim 1: 
“in a server system”, and
“wherein the template is constructed modularly from code portions compatible with the provider- defined architecture of the blockchain ledger.”
Independent claims 6 and 15 recite similar features.
But none of these independent claims recite how this is done, thereby monopolizing the abstract idea.  
In regards to Step 2B of the Alice/Mayo analysis, claims 1-16 and 18-20 do not recite additional elements that are sufficient to amount to “significantly more” than the abstract idea. 
The claims 1-16 and 18-20 merely add the words “apply it” (or an equivalent) to the abstract idea, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f). 
The dependent claims merely further define the abstract idea. 
For example, claims 2 and 18 recite “further comprising verifying operability of the token-behavior code on the blockchain ledger.” 
For example, claims 3 and 19 recite “further comprising assessing self-consistency of the client-defined combination of behaviors.” 
For example, claims 4, 12, and 20 recite: “wherein the template is a derived template that inherits one or more properties of a preexisting template, and wherein one or more behaviors defined by the preexisting template are overridden by the client-defined combination of behaviors as defined by the derived template.” 
For example, claims 5, 8, and 16 recite “the client-defined combination of behaviors includes at least one predefined component behavior.” 
For example, claim 9 recites: “wherein the instructions cause the computer system to receive token-behavior code programmatically defining the at least one component behavior.” 
For example, claim 7 recites: “virtual ledger includes a blockchain ledger”. 
For example, claim 10 recites: “The computer system of claim 9 wherein the instructions cause the computer system to verify operability of the token-behavior code on the virtual ledger.” 
For example, claim 11 recites: “The computer system of claim 6 wherein the instructions cause the computer system to assess self-consistency of the client-defined combination of behaviors.” 
For example, claim 13 recites: “The computer system of claim 6 wherein the instructions cause the computer system to represent the client-defined combination of behaviors as a text expression.” 
For example, claim 14 recites: “The computer system of claim 13 wherein the instructions cause the computer system to assess self-consistency of the client-defined combination of behaviors, and wherein the self-consistency is assessed by application of a token-behavior grammar.” 

Response to Arguments
Re: Double Patenting
Regarding the Obviousness-type double patenting rejection, it has been withdrawn. The Examiner has found applicant’s arguments in page 11 of the most response to be persuasive (that the recent amendments to the independent claims overcome the double patenting rejections). 

Re: Claim Rejections - 35 USC § 101
In regards, the Examiner has amended the rejection as necessitated by amendment.  
In response to Applicant’s arguments in pages 8-10 of the response filed on Dec. 17, 2021, the Examiner holds that the independent claims are directed to an abstract idea involving receiving a token-behavior selection, receiving token-behavior code, constructing a template for registration of a token class on the blockchain ledger, and then adding token class on the blockchain ledger.
However, these claimed features are all recited at the level of an abstract idea “applied” on general purpose “server system”, without integrating the abstract idea into a practical application, or reciting “substantially more” than the abstract idea itself.
For example, in the independent claims, what is the practical application of adding a token class to the blockchain ledger? This is not recited in the claims.
What is recited in the claims that is “substantially more” than the abstract idea? Again, this is not clear, and there does not appear to be more than abstract idea itself recited in the claims.

Re: Claim Rejections - 35 USC § 103
In regards to the 35 USC § 103 rejections of claims 1-16 and 18-20, the rejections have been withdrawn, as necessitated by the applicant’s persuasive arguments in page 10 of the most recent response, that the reference US 2020/0274712 A1 to Gray et al. (“Gray”.  Filed on Feb. 25, 2019) falls under the AIA  35 U.S.C. §102(b)(2)(C) Prior Art Exception to AIA  35 U.S.C. § 102(a)(2).  See MPEP § 2154.02(c), “Common Ownership or Obligation of Assignment.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Felix Dolderer. "Identification of Dimensions for the Description of Blockchain-based Token Systems". Bachelor thesis. Submitted on 07 May 2018. See Chapter 5.1, “Model for Describing Token Systems”.
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
March 26, 2022